United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 15-1995
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                                 Joshua Kain Smith

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                          Submitted: December 15, 2015
                             Filed: January 4, 2016
                                 [Unpublished]
                                 ____________

Before LOKEN, BOWMAN, and COLLOTON, Circuit Judges.
                          ____________

PER CURIAM.

      Joshua Smith appeals from the sentence imposed by the District Court1 after
he pleaded guilty to sex trafficking of an adult and attempted sex trafficking of an

      1
       The Honorable Gary A. Fenner, United States District Judge for the Western
District of Missouri.
adult. His counsel has moved to withdraw and has filed a brief under Anders v.
California, 386 U.S. 738 (1967), arguing that the court erred in imposing restitution
of $23,406. Because Smith did not object to the amount of restitution at sentencing,
we review only for plain error. See United States v. Louper-Morris, 672 F.3d 539,
566 (8th Cir. 2012) (standard of review). We find no such error. See 18 U.S.C.
§ 3663A (requiring the court to order that restitution be made to an identifiable victim
if the defendant is convicted of, inter alia, a crime of violence). We have reviewed
the record independently under Penson v. Ohio, 488 U.S. 75 (1988), and we find no
nonfrivolous issues for appeal.

      Accordingly, we affirm the judgment and grant counsel’s motion to withdraw.
                     ______________________________




                                          -2-